Electronically Filed
                                                     Supreme Court
                                                     SCWC-11-0000488
                                                     13-FEB-2013
                         SCWC-11-0000488
                                                     02:36 PM
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        COUNTY OF HAWAI#I, a municipal corporation of the
         State of Hawai#i, Respondent/Plaintiff-Appellee,

                                 v.

        ABEL SIMEONA LUI, Petitioner/Defendant-Appellant,

                                and

 AH LUI, WILLIAM VIERNES-KEAWEPOEPOE, JOHN HERMAN, MARK THOMAS,
HARVEY KELIIKOA and THOMAS ANTHONY, LIKO MARTIN, SHELLEY STEPHENS
     and KITTRENA MORGAN, Respondents/Defendants-Appellants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-11-0000488; CASE NO. 3RC11-1-131K)

                               ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          The “Order Rejecting Application for Writ of

Certiorari”, filed on January 24, 2013, which was filed due to a

clerical error, is hereby vacated.

          DATED: Honolulu, Hawai#i, February 13, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack